 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          THE UNIVERSITY OF                                 CASE NO. C17-1854 MJP
            WASHINGTON, et al.,
11                                                            ORDER
                                   Plaintiffs,
12
                    v.
13
            DEPARTMENT OF DEFENSE, et al.,
14
                                   Defendants.
15

16
            The Court, having received and reviewed the parties’ Joint Status Report (Dkt. No. 57)
17
     filed on December 16, 2019, enters the following order:
18
            IT IS ORDERED that the parties are granted a continuance until January 30, 2020 to file
19
     a stipulated dismissal with prejudice or submit a briefing schedule.
20
            The parties are advised that the Court will grant no further continuances in this matter.
21

22
            The clerk is ordered to provide copies of this order to all counsel.
23

24


     ORDER - 1
 1         Dated December 17, 2019.

 2

 3
                                      A
                                      Marsha J. Pechman
                                      United States Senior District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
